EXHIBIT 10.1

SECOND MODIFICATION AGREEMENT

This SECOND MODIFICATION AGREEMENT (this “Agreement”) is made as of December
    , 2015, by and among (i) CENTURY COMMUNITIES, INC., a Delaware corporation
(“Borrower”), (ii) the undersigned Guarantors, (iii) the undersigned Lenders,
and (iv) TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent (“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Borrower and Lenders are parties to that certain
Credit Agreement (as amended, the “Credit Agreement”), dated October 21, 2014,
which established a revolving line of credit in the maximum principal sum of
$120,000,000.00 (the “Credit Facility”); and

WHEREAS, the Credit Facility Amount was increased from $120,000,000.00 to
$200,000,000.00, pursuant to that certain First Modification Agreement (the
“First Modification Agreement”), dated July 31, 2015, by and among
Administrative Agent, Borrower, the Guarantors and the Lenders; and

WHEREAS, Borrower desires to increase the Credit Facility Amount from
$200,000,000.00 to $300,000,000.00, pursuant to Section 7 of the First
Modification Agreement; and

WHEREAS, Borrower asked each Lender to increase its respective Commitment, and
certain Lenders are willing to increase their respective Commitments, subject to
the terms and conditions of this Agreement; and

WHEREAS, Borrower asked Compass Bank, an Alabama Banking Corporation (“Compass
Bank”) to become a Lender, and Compass Bank is willing to become a Lender, and
make a Commitment of up to $30,000,000.00, subject to the terms and conditions
of this Agreement; and

WHEREAS, Borrower asked U.S. Bank National Association (“U.S. Bank”) to become a
Lender, and U.S. Bank is willing to become a Lender, and make a Commitment of up
to $20,000,000.00, subject to the terms and conditions of this Agreement; and

WHEREAS, Administrative Agent, Borrower, the undersigned Guarantors, and the
undersigned Lenders now propose to increase certain Commitments and to modify
certain of the terms and provisions of the Credit Agreement and the other
related documents executed by Borrower or third parties pertaining to,
evidencing or securing the Credit Facility (collectively, the “Loan Documents”).

 

SECOND MODIFICATION AGREEMENT - Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Administrative Agent, Borrower, the undersigned Guarantors, and the undersigned
Lenders hereby agree as follows:

1. Definitions. All terms used herein with initial capital letters, but not
defined herein, shall have the meanings specified in the Credit Agreement.

2. Joinder of Compass Bank. Compass Bank agrees to assume, and does hereby
assume, the obligations of a Lender under the Credit Agreement. Compass Bank
agrees to abide by and be bound by all of the terms of the Credit Agreement
applicable to Lenders. Accordingly, the Credit Agreement is hereby amended such
that any and all references to the “Lenders” shall be deemed to refer to Compass
Bank, as well as each of the parties that have previously been included within
the meaning of such term.

3. Joinder of U.S. Bank. U.S. Bank agrees to assume, and does hereby assume, the
obligations of a Lender under the Credit Agreement. U.S. Bank agrees to abide by
and be bound by all of the terms of the Credit Agreement applicable to Lenders.
Accordingly, the Credit Agreement is hereby amended such that any and all
references to the “Lenders” shall be deemed to refer to U.S. Bank, as well as
each of the parties that have previously been included within the meaning of
such term.

4. Credit Facility Amount. Pursuant to Section 7 of the First Modification
Agreement, the Credit Facility Amount is hereby increased from $200,000,000.00
to $300,000,000.00. The Increase Effective Date, as such term is used in
Section 2.10(d) of the Credit Agreement, is the date of this Agreement.

5. Commitments and Applicable Percentages. As a result of the increase in the
Credit Facility Amount, and the addition of Compass Bank and U.S. Bank as
Lenders, Schedule 2.1 of the Credit Agreement is hereby revised and replaced in
its entirety with Schedule 2.1 attached hereto, and Lenders’ respective
Commitments and Applicable Percentages are revised as set forth therein.

6. Increase Fee. As consideration for the increase in the Credit Facility
Amount, contemporaneously with the execution and delivery of this Agreement,
Borrower shall pay to Administrative Agent, a non-refundable fee as described in
Section 2.10(e) of the Credit Agreement, which fee shall be distributed among
Lenders in accordance with the Credit Agreement.

7. Additional Notes. To evidence the increase in the Credit Facility Amount,
contemporaneously with the execution and delivery of this Agreement, Borrower
shall execute and deliver the following promissory notes, which promissory notes
shall (i) be dated of even date with this Agreement, (ii) be substantially in
the form of Exhibit E attached to the Credit Agreement, (iii) each be considered
a Note, as defined in the Credit Agreement, in addition to all other Notes
previously executed by Borrower in connection with the Credit Agreement:

(a) Note in the principal sum of $30,000,000.00, payable to the order of Compass
Bank, an Alabama Banking Corporation;

 

SECOND MODIFICATION AGREEMENT - Page 2



--------------------------------------------------------------------------------

(b) Note in the principal sum of $20,000,000.00, payable to the order of Texas
Capital Bank, National Association;

(c) Note in the principal sum of $20,000,000.00, payable to the order of Fifth
Third Bank;

(d) Note in the principal sum of $20,000,000.00, payable to the order of U.S.
Bank National Association; and

(e) Note in the principal sum of $10,000,000.00, payable to the order of Bank of
America, N.A.

8. Additional Requests for Increase. The option to increase the Commitments set
forth in Section 7 of the First Modification Agreement was fully exercised
pursuant to Section 3 of this Agreement, and is therefore extinguished and of no
further force or effect. From and after the date of this Agreement, provided
there exists no Default, upon notice to Administrative Agent (which shall
promptly notify Lenders), Borrower may from time to time, request an additional
increase in the Credit Facility Amount and the aggregate Commitments by an
amount (for all such requests) not exceeding $100,000,000.00; provided that
(i) any such request for an increase shall be in a minimum amount of
$20,000,000.00, and (ii) Borrower may make a maximum of three such requests. At
the time of sending such notice, Borrower (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to Lenders). Any such request for an increase pursuant
to this paragraph shall be subject to the terms and conditions set forth in
Section 2.10(b) through (f) of the Credit Agreement.

9. Fee Letter. Borrower and Texas Capital Bank, National Association, entered
into that certain Fee Letter, dated November 10, 2015 (the “November 2015 Fee
Letter”), which November 2015 Fee Letter supplements (a) the Fee Letter
described in the Credit Agreement, and (b) that certain Fee Letter, dated
July 14, 2015, between Borrower and Texas Capital Bank, National Association
(the “July 2015 Fee Letter”). Borrower agrees to pay to Administrative Agent and
Arranger, for the account of Administrative Agent, Arranger and each Lender, as
applicable, fees, in the amounts and on the dates set forth in the Fee Letter,
as supplemented by the July 2015 Fee Letter and the November 2015 Fee Letter.

10. Triggering Event. The following definition is hereby added to Section 1.1 of
the Credit Agreement:

“Triggering Event” means a Permitted Acquisition by Borrower of an entity with
total tangible assets in excess of $150,000,000.

11. Leverage Ratio. Section 9.1 of the Credit Agreement is hereby revised and
replaced in entirety as follows:

Borrower shall not permit, as of the last day of any fiscal quarter, the
Leverage Ratio to be greater than

 

SECOND MODIFICATION AGREEMENT - Page 3



--------------------------------------------------------------------------------

1.50 to 1.0. Notwithstanding the foregoing, the maximum permitted Leverage Ratio
is subject to automatic adjustment as follows:

(a) Following the occurrence of a Triggering Event, Borrower shall not permit,
as of the last day of any fiscal quarter, the Leverage Ratio to be greater than
1.75 to 1.0;

(b) Following the commencement of the fourth full fiscal quarter after the
Triggering Event, Borrower shall not permit, as of the last day of any fiscal
quarter, the Leverage Ratio to be greater than 1.60 to 1.0; and

(c) Following the commencement of the sixth full fiscal quarter after the
Triggering Event, Borrower shall not permit, as of the last day of any fiscal
quarter, the Leverage Ratio to be greater than 1.50 to 1.0.

12. Tangible Net Worth. Section 9.3 of the Credit Agreement is hereby revised
and replaced in entirety as follows:

Borrower shall not permit, as of the last day of any fiscal quarter, Tangible
Net Worth for Borrower and its Subsidiaries, on a consolidated basis, to be less
than the sum of (a) $266,328,500, plus (b) 50% of the net proceeds of any
issuances of stock or other equity interests of any Obligated Party (other than
to another Obligated Party) after the Closing Date, plus (c) 50% of the amount
of net income of Borrower and its subsidiaries, on a consolidated basis (but
without deduction for any net loss), for each fiscal quarter ending after
September 30, 2015.

13. Risk Asset Ratio. Section 9.5 of the Credit Agreement is hereby revised and
replaced in entirety as follows:

Borrower shall not permit, as of the last day of any fiscal quarter, the Risk
Asset Ratio to be greater than 1.25 to 1.0. Notwithstanding the foregoing, the
maximum permitted Risk Asset Ratio is subject to automatic increase as set forth
in the following sentence. Following the occurrence of a Triggering

 

SECOND MODIFICATION AGREEMENT - Page 4



--------------------------------------------------------------------------------

Event, Borrower shall not permit, as of the last day of any fiscal quarter, the
Risk Asset Ratio to be greater than 1.50 to 1.0.

14. Real Estate Subsidiaries. Borrower represents and warrants that, as of the
date of this Agreement, Borrower has no Real Estate Subsidiaries other than
those listed on Schedule 6.13 attached hereto, and Schedule 6.13 sets forth the
jurisdiction of incorporation or organization of each such Real Estate
Subsidiary and the percentage of Borrower’s ownership interest in such Real
Estate Subsidiary.

15. Borrowing Base Report. The form of Borrowing Base Report attached to the
Credit Agreement as Exhibit B, is hereby revised and replaced in its entirety
with the form of Borrowing Base Report attached hereto as Exhibit B.

16. Compliance Certificate. The form of Compliance Certificate attached to the
Credit Agreement as Exhibit C, is hereby revised and replaced in its entirety
with the form of Compliance Certificate attached hereto as Exhibit C.

17. Bond Indenture. Borrower represents and warrants to Administrative Agent and
Lenders that (a) Borrower is not in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Borrower of its obligations under the terms and provisions of the Bond
Indenture, and (b) the transactions contemplated by this Agreement will not
violate the terms and conditions of the Bond Indenture.

18. Resolutions. Contemporaneously with the execution and delivery of this
Agreement, Borrower shall deliver to Administrative Agent, a copy of resolutions
duly adopted by Borrower, approving the transactions contemplated by this
Agreement, and certified by an officer of Borrower to be a true and correct.

19. Documentation Agent and Syndication Agent. Bank of America, N.A is hereby
designated as the Documentation Agent (the “Documentation Agent”). Fifth Third
Bank is hereby designated as the Syndication Agent (the “Syndication Agent”).
Notwithstanding anything herein which may be construed to the contrary, neither
the Documentation Agent nor the Syndication Agent shall have any rights or
responsibilities under this Agreement or the Credit Agreement, other than their
respective rights and responsibilities as Lenders.

20. Acknowledgment by Borrower. Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the obligations of Borrower or any third party to Administrative Agent
and Lenders, as evidenced by the Loan Documents. Borrower hereby acknowledges,
agrees and represents that (i) Borrower is indebted to Lenders pursuant to the
terms of the Notes; (ii) there are no claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Loan Documents, and the other
obligations created or evidenced by the Loan Documents; (iii) Borrower has no
claims, offsets, defenses or counterclaims arising from any of Administrative
Agent’s or Lenders’ acts or omissions with respect to the Loan Documents or
Administrative Agent’s or Lenders’ performance under the Loan Documents;
(iv) the representations and warranties of Borrower contained in the Loan
Documents are true and correct as of the date hereof, except to the extent

 

SECOND MODIFICATION AGREEMENT - Page 5



--------------------------------------------------------------------------------

that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date; (v) Borrower is
not in default and no event has occurred which, with the passage of time, giving
of notice, or both, would constitute a default by Borrower of its obligations
under the terms and provisions of the Loan Documents, and (vi) neither
Administrative Agent nor Lenders are in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Administrative Agent or Lenders of their respective obligations under the
terms and provisions of the Loan Documents. To the extent Borrower now has any
claims, offsets, defenses or counterclaims against Administrative Agent or
Lenders or the repayment of all or a portion of the Credit Facility, whether
known or unknown, fixed or contingent, same are hereby forever irrevocably
waived and released in their entirety.

21. No Waiver of Remedies. Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Administrative Agent or Lenders by reason of
the occurrence or existence of any fact, circumstance or event constituting a
default under the Loan Documents.

22. Joinder of Guarantor. By its execution hereof, each Guarantor hereby
(i) acknowledges and consents to the terms and provisions hereof; (ii) ratifies
and confirms the Guaranty, including all interest and costs of collection, to or
for the benefit of Administrative Agent and Lenders; (iii) agrees that the
Guaranty is and shall remain in full force and effect and that the terms and
provisions of the Guaranty cover and pertain to the Credit Facility, Notes and
other Loan Documents as modified hereby; (iv) acknowledges that there are no
claims or offsets against, or defenses or counterclaims to, the terms and
provisions of the Guaranty or the other obligations created and evidenced by the
Guaranty; (v) certifies that the representations and warranties contained in the
Guaranty remain true and correct representations and warranties of Guarantor as
of the date hereof; and (vi) acknowledges that Administrative Agent and Lenders
have satisfied and performed their covenants and obligations under the Guaranty
and the other Loan Documents, and that no action or failure to act by or on
behalf of, Administrative Agent or Lenders has or will give rise to any cause of
action or other claim against Administrative Agent or Lenders for breach of the
Guaranty or other Loan Documents or otherwise.

23. Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, reasonable fees
and expenses of legal counsel to Administrative Agent.

24. Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Administrative Agent such other and further documents and
instruments evidencing, securing or pertaining to the Credit Facility or the
Loan Documents as shall be reasonably requested by Administrative Agent so as to
evidence or effect the terms and provisions hereof. Borrower shall cause to be
delivered to Administrative Agent, an opinion of counsel, satisfactory to
Administrative Agent, opining to (i) the validity and enforceability of this
Agreement and the other Loan Documents executed on this date in connection with
the transaction contemplated hereby; (ii) the authority of Borrower, and any
constituents of Borrower, to execute, deliver and perform its or their
respective obligations under the Loan

 

SECOND MODIFICATION AGREEMENT - Page 6



--------------------------------------------------------------------------------

Documents, as hereby modified; and (iii) such other matters as reasonably
requested by Administrative Agent.

25. Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Credit
Facility, the amount constituting the Credit Facility, any defined terms, or to
any of the other Loan Documents shall be deemed, from and after the date hereof,
to refer to the Credit Facility, the amount constituting the Credit Facility,
defined terms and to such other Loan Documents, as modified hereby.

26. Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.

27. Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

28. Binding Agreement. This Agreement shall be binding upon the successors and
assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of any rights, titles or interests in and to Borrower, or (ii) confer any right,
title, benefit, cause of action or remedy upon any person or entity not a party
hereto, which such party would not or did not otherwise possess.

29. Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

30. Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

31. Severability. If any clause or provision of this Agreement is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

32. Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this

 

SECOND MODIFICATION AGREEMENT - Page 7



--------------------------------------------------------------------------------

Agreement to produce or account for more than a single counterpart containing
the respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature pages.

33. Notice of Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR
THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE
PARTIES TO SUCH DOCUMENTS.

[The remainder of this page is intentionally left blank. The signature pages
follow.]

 

SECOND MODIFICATION AGREEMENT - Page 8



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK,

NATIONAL ASSOCIATION

By:  

/s/ John L. Brimberry

Name:   John L. Brimberry Title:   Senior Vice President

 

SECOND MODIFICATION AGREEMENT – Administrative Agent’s Signature Page



--------------------------------------------------------------------------------

LENDER: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION By:  

/s/ John L. Brimberry

Name:   John L. Brimberry Title:   Senior Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Texas Capital Bank,
National Association]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Michael W. Edwards

Name:  

Michael W. Edwards

Title:  

Senior Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Bank of America, N.A.]



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK By:  

/s/ Karen H. Morgan

Name:  

Karen H. Morgan

Title:  

SVP

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Fifth Third Bank]



--------------------------------------------------------------------------------

LENDER:

VECTRA BANK COLORADO, NA,

A NATIONAL BANKING ASSOCIATION

By:  

/s/ Philip Trujillo

Name:  

Philip Trujillo

Title:  

Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Vectra Bank Colorado]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

AN ALABAMA BANKING CORPORATION

By:  

/s/ Benjamin Weimer

Name:  

Benjamin Weimer

Title:  

Senior Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Compass Bank]



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Nadeige Dang

Name:  

Nadeige Dang

Title:  

Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [JPMorgan Chase Bank,
N.A.]



--------------------------------------------------------------------------------

LENDER: DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Michael Winters

Name:  

Michael Winters

Title:  

Vice President

By:  

/s/ Peter Cucchiara

Name:  

Peter Cucchiara

Title:  

Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Deutsche Bank AG New
York Branch]



--------------------------------------------------------------------------------

LENDER:

BANK MIDWEST,

A DIVISION OF NBH BANK, N.A.

By:  

/s/ Gary Simms

Name:  

Gary Simms

Title:  

Executive Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [Bank Midwest, a
division of NBH Bank]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Benjamin Kuruvila

Name:  

Benjamin Kuruvila

Title:  

Vice President

 

SECOND MODIFICATION AGREEMENT - Lender’s Signature Page [U.S. Bank National
Association]



--------------------------------------------------------------------------------

BORROWER:

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:  

/s/ David Messenger

Name:   David Messenger Title:   Chief Financial Officer

 

SECOND MODIFICATION AGREEMENT – Borrower’s Signature Page



--------------------------------------------------------------------------------

GUARANTOR:

AUGUSTA POINTE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

AVALON AT INVERNESS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

BEACON POINTE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

BLACKSTONE HOMES, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 1 of 15



--------------------------------------------------------------------------------

CC COMMUNITIES, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CCC HOLDINGS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CCH HOMES, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT ASH MEADOWS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT BEACON POINTE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 2 of 15



--------------------------------------------------------------------------------

CENTURY AT CALEY, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT CANDELAS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT CAROUSEL FARMS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT HARVEST MEADOWS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 3 of 15



--------------------------------------------------------------------------------

CENTURY AT LOR, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT LOWRY, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT MIDTOWN, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT MILLENNIUM, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT MURPHY CREEK, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 4 of 15



--------------------------------------------------------------------------------

CENTURY AT OUTLOOK, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT SALISBURY HEIGHTS, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT SOUTHSHORE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT TERRAIN, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT THE GROVE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 5 of 15



--------------------------------------------------------------------------------

CENTURY AT VISTA RIDGE, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY AT WOLF RANCH, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY CITY, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY COMMUNITIES OF
NEVADA, LLC, a Delaware limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY COMMUNITIES OF
NEVADA REALTY, LLC, a Nevada limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 6 of 15



--------------------------------------------------------------------------------

CENTURY LAND HOLDINGS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY LAND HOLDINGS II, LLC,

a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY LAND HOLDINGS
OF TEXAS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY RHODES RANCH GC, LLC,

a Delaware limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY TUSCANY GC, LLC,

a Delaware limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 7 of 15



--------------------------------------------------------------------------------

CHERRY HILL PARK, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory COTTAGES AT WILLOW
PARK, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CROWN HILL, LLC, a
Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory ENCLAVE AT BOYD PONDS,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory ENCLAVE AT CHERRY
CREEK, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 8 of 15



--------------------------------------------------------------------------------

ESTATES AT CHATFIELD FARMS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory HEARTH AT OAK MEADOWS,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory HOMETOWN, LLC, a
Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory LAKEVIEW FORT COLLINS,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory MADISON ESTATES, LLC,
a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 9 of 15



--------------------------------------------------------------------------------

MERIDIAN RANCH, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory MONTECITO AT
RIDGEGATE, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory NEIGHBORHOOD
ASSOCIATIONS GROUP, LLC, a Delaware limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory RESERVE AT HIGHPOINTE
ESTATES, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory RESERVE AT THE
MEADOWS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 10 of 15



--------------------------------------------------------------------------------

SADDLEBACK HEIGHTS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory SADDLE ROCK GOLF, LLC,
a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory STETSON RIDGE HOMES,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory THE VISTAS AT
NOR’WOOD, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory VENUE AT ARISTA, LLC,
a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 11 of 15



--------------------------------------------------------------------------------

VERONA ESTATES, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory VILLAS AT MURPHY
CREEK, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory WATERSIDE AT HIGHLAND
PARK, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory WILDGRASS, LLC, a
Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

CENTURY COMMUNITIES OF GEORGIA,

LLC, a Colorado limited liability company

By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 12 of 15



--------------------------------------------------------------------------------

CCG CONSTRUCTORS LLC, a Georgia limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CCG REALTY GROUP LLC,
a Georgia limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY AT LITTLETON
VILLAGE, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY AT THE
MEADOWS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY AT MARVELLA,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 13 of 15



--------------------------------------------------------------------------------

CENTURY AT WILDGRASS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY GROUP LLC, a
Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY AT LANDMARK,
LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory CENTURY AT OBSERVATORY
HEIGHTS, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory HORIZON BUILDING
SERVICES, LLC, a Colorado limited liability company By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Authorized Signatory

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 14 of 15



--------------------------------------------------------------------------------

SWMJ CONSTRUCTION, INC., a Texas corporation By:  

/s/ David Messenger

  Name:   David Messenger   Title:   Vice President

 

SECOND MODIFICATION AGREEMENT – Guarantor’s Signature Page 15 of 15



--------------------------------------------------------------------------------

SCHEDULE 6.13

Real Estate Subsidiaries

Century Communities, Inc. owns 100% of all Real Estate Subsidiaries, either
directly or indirectly.

[The fifty-seven entities below executed a Guaranty Agreement, dated October 21,
2014.]

 

1. AUGUSTA POINTE, LLC – a Colorado limited liability company

 

2. AVALON AT INVERNESS, LLC – a Colorado limited liability company

 

3. BEACON POINTE, LLC – a Colorado limited liability company

 

4. BLACKSTONE HOMES, LLC – a Colorado limited liability company

 

5. CC COMMUNITIES, LLC – a Colorado limited liability company

 

6. CCC HOLDINGS, LLC – a Colorado limited liability company

 

7. CCH HOMES, LLC – a Colorado limited liability company

 

8. CENTURY AT ASH MEADOWS, LLC – a Colorado limited liability company

 

9. CENTURY AT BEACON POINTE, LLC – a Colorado limited liability company

 

10. CENTURY AT CALEY, LLC – a Colorado limited liability company

 

11. CENTURY AT CANDELAS, LLC – a Colorado limited liability company

 

12. CENTURY AT CAROUSEL FARMS, LLC – a Colorado limited liability company

 

13. CENTURY AT HARVEST MEADOWS, LLC – a Colorado limited liability company

 

14. CENTURY AT LOR, LLC – a Colorado limited liability company

 

15. CENTURY AT LOWRY, LLC – a Colorado limited liability company (formerly
Century Hangar Lofts at Lowry, LLC)

 

16. CENTURY AT MIDTOWN, LLC – a Colorado limited liability company

 

17. CENTURY AT MILLENNIUM, LLC – a Colorado limited liability company

 

18. CENTURY AT MURPHY CREEK, LLC – a Colorado limited liability company

 

19. CENTURY AT OUTLOOK, LLC – a Colorado limited liability company

 

20. CENTURY AT SALISBURY HEIGHTS, LLC – a Colorado limited liability company

 

21. CENTURY AT SOUTHSHORE, LLC – a Colorado limited liability company

 

22. CENTURY AT TERRAIN, LLC – a Colorado limited liability company

 

23. CENTURY AT THE GROVE, LLC – a Colorado limited liability company

 

24. CENTURY AT VISTA RIDGE, LLC – a Colorado limited liability company

 

25. CENTURY AT WOLF RANCH, LLC – a Colorado limited liability company

 

26. CENTURY CITY, LLC – a Colorado limited liability company

 

27. CENTURY COMMUNITIES OF NEVADA, LLC – a Delaware limited liability company

 

28. CENTURY COMMUNITIES OF NEVADA REALTY, LLC – a Nevada limited liability
company

 

29. CENTURY LAND HOLDINGS, LLC – a Colorado limited liability company

 

30. CENTURY LAND HOLDINGS II, LLC – a Colorado limited liability company

 

31. CENTURY LAND HOLDINGS OF TEXAS, LLC – a Colorado limited liability company

 

32. CENTURY RHODES RANCH GC, LLC – a Delaware limited liability company

 

33. CENTURY TUSCANY GC, LLC – a Delaware limited liability company

 

34. CHERRY HILL PARK, LLC – a Colorado limited liability company (formerly
Danbury Park, LLC)

 

35. COTTAGES AT WILLOW PARK, LLC – a Colorado limited liability company

 

36. CROWN HILL, LLC – a Colorado limited liability company

 

SCHEDULE 6.13 – Page 1



--------------------------------------------------------------------------------

37. ENCLAVE AT BOYD PONDS, LLC – a Colorado limited liability company

 

38. ENCLAVE AT CHERRY CREEK, LLC – a Colorado limited liability company

 

39. ESTATES AT CHATFIELD FARMS, LLC – a Colorado limited liability company

 

40. HEARTH AT OAK MEADOWS, LLC – a Colorado limited liability company

 

41. HOMETOWN, LLC – a Colorado limited liability company

 

42. LAKEVIEW FORT COLLINS, LLC – a Colorado limited liability company

 

43. MADISON ESTATES, LLC – a Colorado limited liability company

 

44. MERIDIAN RANCH, LLC – a Colorado limited liability company

 

45. MONTECITO AT RIDGEGATE, LLC – a Colorado limited liability company

 

46. NEIGHBORHOOD ASSOCIATIONS GROUP, LLC – a Delaware limited liability company

 

47. RESERVE AT HIGHPOINTE ESTATES, LLC – a Colorado limited liability company

 

48. RESERVE AT THE MEADOWS, LLC – a Colorado limited liability company

 

49. SADDLEBACK HEIGHTS, LLC – a Colorado limited liability company

 

50. SADDLE ROCK GOLF, LLC – a Colorado limited liability company

 

51. STETSON RIDGE HOMES, LLC – a Colorado limited liability company

 

52. THE VISTAS AT NOR’WOOD, LLC – a Colorado limited liability company

 

53. VENUE AT ARISTA, LLC – a Colorado limited liability company

 

54. VERONA ESTATES, LLC – a Colorado limited liability company

 

55. VILLAS AT MURPHY CREEK, LLC – a Colorado limited liability company

 

56. WATERSIDE AT HIGHLAND PARK, LLC – a Colorado limited liability company

 

57. WILDGRASS, LLC – a Colorado limited liability company

[The three entities below executed a Guaranty Agreement, dated December 1,
2014.]

 

58. CENTURY COMMUNITIES OF GEORGIA, LLC – a Colorado limited liability company

 

59. CCG CONSTRUCTORS LLC – a Georgia limited liability company

 

60. CCG REALTY GROUP LLC – a Georgia limited liability company

[The two entities below executed a Guaranty Agreement, dated March 11, 2015.]

 

61. CENTURY AT LITTLETON VILLAGE, LLC – a Colorado limited liability company

 

62. CENTURY AT THE MEADOWS, LLC –, a Colorado limited liability company

[The three entities below executed a Guaranty Agreement, dated July 31, 2015.]

 

63. CENTURY AT MARVELLA, LLC – a Colorado limited liability company

 

64. CENTURY AT WILDGRASS, LLC – a Colorado limited liability company

 

65. CENTURY GROUP LLC – a Colorado limited liability company

[The four entities below have NOT YET executed a Guaranty Agreement.]

 

66. CENTURY AT LANDMARK, LLC – a Colorado limited liability company

 

67. CENTURY AT OBSERVATORY HEIGHTS, LLC – a Colorado limited liability company

 

68. HORIZON BUILDING SERVICES, LLC – a Colorado limited liability company

 

69. SWMJ CONSTRUCTION, INC. – a Texas corporation

 

SCHEDULE 6.13 – Page 2